Citation Nr: 1447399	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  10-48 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether the reduction of a 10 percent rating for a thoracic spine disorder to 0 percent disabling effective November 1, 2009, was proper.

2.  Whether the reduction of a 10 percent rating for a left ankle disorder to 0 percent disabling effective November 1, 2009, was proper.

3.  Whether the reduction of a 10 percent rating for a right ankle disorder to 0 percent disabling effective November 1, 2009, was proper.

4.  Whether the reduction of a 10 percent rating for a left knee disorder to 0 percent disabling effective November 1, 2009, was proper.

5.  Whether the reduction of a 10 percent rating for left foot plantar fasciitis to 0 percent disabling effective November 1, 2009, was proper.

6.  Whether the reduction of a 10 percent rating for right foot plantar fasciitis to 0 percent disabling effective November 1, 2009, was proper.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from June 2000 to June 2003

This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In October 2013, the Veteran and his wife testified at a video hearing before the undersigned.  A transcript of that hearing has been associated with the claims file.  

In February 2014, the Board remanded the above issues for additional development.

At his personal hearing, the Veteran raised claims for increased ratings for the disabilities whose ratings were reduced.  However, while the Board referred these claims to the Agency of Original Jurisdiction (AOJ) in February 2014, they still have not been adjudicated.  Therefore, the Board does not have jurisdiction over them and they are once again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).




FINDINGS OF FACT

1.  The 10 percent ratings for the Veteran's thoracic spine disorder, left and right ankle disorders, left knee disorder, as well as left and right foot plantar fasciitis had been in effect for 5 years or more at the time they were reduced to non compensable effective November 1, 2009.

2.  As to the thoracic spine disorder, the RO reduced the rating without providing the Veteran with a VA examination.  

3.  As to the left and right ankle disorders, left knee disorder, as well as the left and right foot plantar fasciitis, the most probative evidence of record shows that they did not undergo material improvement at the time of the August 2009 rating reduction because the Veteran's adverse symptomatology was substantially the same at the May 2003 VA examination the formed the basis for his initial grant of compensable ratings for these disorders and at the subsequent January 2009 VA examinations that the RO relied on as a basis for the rating reductions.  


CONCLUSIONS OF LAW

1.  The reduction of a 10 percent rating for a thoracic spine disorder to 0 percent disabling effective November 1, 2009, was not proper and the rating is restored.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.25 (2013).

2.  The reduction of a 10 percent rating for a left ankle disorder to 0 percent disabling effective November 1, 2009, was not proper and the rating is restored.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.25 (2013).

3.  The reduction of a 10 percent rating for a right ankle disorder to 0 percent disabling effective November 1, 2009, was not proper and the rating is restored.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.25 (2013).

4.  The reduction of a 10 percent rating for a left knee disorder to 0 percent disabling effective November 1, 2009, was not proper and the rating is restored.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.25 (2013).

5.  The reduction of a 10 percent rating for left foot plantar fasciitis to 0 percent disabling effective November 1, 2009, was not proper and the rating is restored.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.25 (2013).

6. The reduction of a 10 percent rating for a right foot plantar fasciitis to 0 percent disabling effective November 1, 2009, was not proper and the rating is restored.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.25 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Given the fully favorable decision contained herein, the Board finds that discussion of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), notice and assistance provided to the Veteran is unnecessary, since any deficiency constitutes harmless error.  

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in evaluation of a service-connected disability when considered warranted by the evidence, but only after following certain procedural guidelines.  See also 38 C.F.R. § 4.1 (a disability may require re-ratings over time in accordance with changes in law, medical knowledge, and the veteran's condition).  

Specifically, where a reduction in the evaluation of a service-connected disability or employability status is considered warranted, and the reduction would result in the reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons; the beneficiary must be notified at his or her last address of record of the action contemplated and furnished detailed reasons therefore and must be given 60 days for the presentation of new evidence to show that compensation should be continued at the present level.  38 C.F.R. § 3.105(e).    

In this regard, the Board notes that a July 2003 rating decision granted service connection for a thoracic spine disorder, left and right ankle disorders, a left knee disorder, as well as left and right foot plantar fasciitis and assigned each of the disabilities a separate 10 percent rating effective July 1, 2003.  

A February 2009 rating decision, proposed reducing these ratings to 0 percent.  In March 2009, the Veteran was mailed notice of the proposed reductions.  An August 2009 rating decision reduced the ratings for the disabilities at issue effective from November 1, 2009.  This sequence shows the procedural guidelines of 38 C.F.R. § 3.105 (e) were satisfied.  

As to the ratings themselves, under applicable criteria, rating agencies will handle cases affected by change of medical findings or diagnosis, to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  It is essential that the entire record of examinations and the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  Ratings on account of diseases subject to temporary or episodic improvement will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, though material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).  


As to the thoracic spine disorder, the Board has reviewed the record and finds that it does not show that the RO complied with 38 C.F.R. § 3.344 when it reduced the Veteran's rating in the August 2009 rating decision.  The Board has reached this conclusion because, while the record shows that the Veteran was provided a number of VA examinations since May 2003, including a lumbar and cervical spines examination in January 2009, it does not show that he was ever afforded a thoracic spine examination.  The Board also notes that record documents his complaints and treatment for thoracic spine pain.  See December 2013 treatment record from First Care Winter Haven.  

Therefore, since a condition precedent for the reduction of a stabilized rating is the Veteran being provided a "recent examination" by VA, the Board will restore the 10 percent schedular evaluation for his thoracic spine disorder because this disability rating was reduced in the August 2009 rating decision without an examination, and there was no basis upon which to conclude the condition had improved.  38 C.F.R. § 3.344.  

As to left and right ankle disorders, left knee disorder, as well as left and right foot plantar fasciitis, the Board has reviewed the record and finds that it does not show that these disorders underwent "sustained improvement" and/or "material improvement" since there initial 10 percent ratings were awarded based on the findings made by the May 2003 VA examiner.  In fact, it appears that the Veteran's adverse symptomatology at the May 2003 VA examination, which were the basis for the original grant of compensable ratings for each of these disorders in the July 2003 rating decision, are virtually identical to those reported at the January 2009 VA examination which the RO relied on for reducing his rating for each of these disorders in the August 2009 rating decision.  

Specifically, as to left and right ankle disorders, at the May 2003 and January 2009 VA examinations the Veteran complained of pain that caused problems standing and walking and on examination the range of motion of the ankles were the same at 0 to 20 degrees of dorsiflexion and 0 to 45 degrees of plantar flexion.  (Normal range of motion of the ankle is 0 to 20 degrees of dorsiflexion and 0 to 45 degrees of plantar flexion.  See 38 C.F.R. § 4.71a, Plate II (20013)).  Similarly, as to left knee disorder, at the May 2003 and January 2009 VA examinations the Veteran complained of pain that caused problems standing and walking and on examination the range of motion of the knee was the same at 0 to 125 degrees.  (Normal range of motion of the knee is 0 to 140 degree.  Id.)  Likewise, as to the left and right foot plantar fasciitis, at the May 2003 and January 2009 VA examinations the Veteran's only adverse symptomatology was his complaint of pain that caused problems standing and walking.  

Therefore, since material improvement is not demonstrated, the Board finds that the criteria for reducing ratings were not met at the time of the August 2009 rating decision.  The adverse symptomatology which formed the basis for the RO's initial grant of compensable ratings for these disabilities in 2003, are essentially a mirror image of the adverse symptomatology which formed the basis for the RO's rating reduction in 2009.  Accordingly, the Board will restore the 10 percent schedular evaluations for the Veteran's left and right ankle disorders, left knee disorder, as well as his left and right foot plantar fasciitis.  38 C.F.R. § 3.344.  


ORDER

The reduction in the rating for a thoracic spine disorder from 10 to 0 percent effective November 1, 2009, was not proper and the 10 percent rating is restored.

The reduction in the rating for a left ankle disorder from 10 to 0 percent effective November 1, 2009, was not proper and the 10 percent rating is restored.

The reduction in the rating for a right ankle disorder from 10 to 0 percent effective November 1, 2009, was not proper and the 10 percent rating is restored.

The reduction in the rating for a left knee disorder from 10 to 0 percent effective November 1, 2009, was not proper and the 10 percent rating is restored.

The reduction in the rating for left foot plantar fasciitis from 10 to 0 percent effective November 1, 2009, was not proper and the 10 percent rating is restored.

The reduction in the rating for right foot plantar fasciitis from 10 to 0 percent effective November 1, 2009, was not proper and the 10 percent rating is restored.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


